        Case 3:19-cv-00250-AC          Document 34       Filed 05/27/20      Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


LEXINGTON INSURANCE CO.tvIP ANY
and METRO,                                                 No. 3: l 9-cv-00250-AC

                      Plaintiffs,                          ORDER

       V.

INSINKERATOR, a Division of Emerson
Electric Co.,

                      Defendant.


HERNANDEZ, District Judge:

       Magistrate Judge John Acosta issued a Findings and Recommendation on December 12,

2019, in which he recommends that this Court grant Defendant's motion to dismiss. The matter

is now before the Court pursuant to 28 U.S.C. § 636(6)(1 )(B) and Federal Rule of Civil

Procedure 72(6).

       Plaintiffs filed timely objections to Magistrate Judge Acosta's Findings &

Recommendation. Pl. Obj., ECF 31. When any party objects to any portion of the Magistrate




I -ORDER
           Case 3:19-cv-00250-AC          Document 34        Filed 05/27/20       Page 2 of 4




Judge's Findings & Recommendation, the district court must make a de novo determination of

that portion of the Magistrate Judge's report. 28 U.S.C. § 636(b)(l); Dawson v. Marshall, 561

F.3d 930, 932 (9th Cir. 2009); UnUed States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003) (en bane).

          Having reviewed the Findings & Recommendation, Plaintiffs' objections, Defendant's

response to Plaintiffs' objections, and the relevant portions record, the Court adopts in part the

Magistrate Judge's Findings & Recommendation. The Court declines to adopt the Magistrate

Judge's finding that the doctrine of nullum tempes occurrit regt ("the doctrine") does not apply

because the Amended Complaint sufficiently alleges that Metro acted in a governmental

capacity, rather than a business or proprietary capacity, when it purchased and used the water

heater.

          The doctrine exempts a government entity from application of a statute of limitations

when two requirements are met: first, it applies only when a government entity acts to benefit the

public, not when it acts to vindicate private, rather that public, rights; second, it applies only to

general statutes of limitation, unless the statute expressly provides otherwise, and does not apply

to specific statutes of limitation. See Shasta View krigation Dist. v. Amoco Chems. Corp., 329

Or. 151, 159-60 (1999) (discussing reasoning that general statutes of limitations do not run

against the government in order "to protect the public form the negligence of public officials

who fail to assert claims in a timely manner after they discover, or should have discovered, an

injury."); Ebel! v. City of Baker, 137 Or. 427, 439-40 (1931) ("[T]he statute oflimitations runs

against the city in its proprietary or business capacity."). The Court agrees that Or. Rev. Stat. §

30.905(1) is a specific, rather than general, statute of limitation and adopts that portion of the

Magistrate Judge's Findings & Recommendation.




2-ORDER
        Case 3:19-cv-00250-AC            Document 34        Filed 05/27/20       Page 3 of 4




       The Amended Complaint alleges that "Lexington, at all relevant times was the insurer for

Metro ("Metro"), and its commercial property ... " and that "Metro owned the [b ]uilding." Pl.

Am. Comp!. ,r 3, ECF 1-3. Based only on the Amended Complaint's description of the building

as a "commercial property," the Magistrate Judge concluded that the Amended Complaint

sufficiently alleged that "Metro acted in a proprietary or business capacity or business capacity

when purchasing and using the [w]ater [h]eater, and Plaintiffs are precluded from invoking the

[d]octrine on that basis." F&R 8. The Court disagrees.

       The allegation in the Amended Complaint, when read in context, alleges that Lexington

insured a commercial property owned by Metro. No allegations in the Amended Complaint

describe the capacity that Metro acted in when it purchased and used the water heater.

Accordingly, the Court declines to adopt the Magistrate Judge's conclusion that Metro acted in a

business or proprietary capacity. The Court's ruling does not change the outcome, however,

because for the doctrine to apply, the statute of limitation must be a general statute of limitation,

and the Comt finds that it is not.

       Plaintiffs argue for the first time in their objections to the Magistrate Judge's Findings &

Recommendation that the Magistrate Judge erred when he failed to consider Fed. R. Civ. P. 3

and instead applied only Oregon common law to determine whether Plaintiffs' claim is barred by

the statute of limitations. Pl. Obj. 6. Even if that argument were timely, Plaintiffs are incorrect.

State procedural rules apply to cases filed in state comt until they are removed to federal court.

Prazak v. Local Int 'l Union of Bricklayers & A!Ued Crajts, 233 F.3d 1149, 1153-54 (9th Cir.

2000); see also Fed. R. Civ. P. 8l(c)(l) ("These rules apply to a civil action after it is removed

from a state comt."). As a result, the Comt rejects Plaintiffs' argument that Fed. R. Civ. P. 3's

ninety-day service requirement, and not Oregon's sixty-day service requirement, applies.




3-ORDER
       Case 3:19-cv-00250-AC           Document 34       Filed 05/27/20      Page 4 of 4




       The Court has carefully considered Plaintiffs' objections and concludes that there is no

other basis to modify the Findings & Recommendation. The Court has also reviewed the

pertinent po1tions of the record de nova and finds no error in the remainder of the Magistrate

Judge's Findings & Recommendation.

                                        CONCLUSION

       The Court ADOPTS IN PART Magistrate Judge Acosta's Findings and Recommendation

[29]. Defendant's Motion to Dismiss [4] is GRANTED.

       IT IS SO ORDERED.

       DATED:       May 27, 2020




                                                     United States District Judge




4-ORDER
